DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 28 February 2022 have been fully considered.
Rejections under 35 U.S.C. § 101
Applicant argues that the claimed invention is analogous to the one in McRO.  Examiner respectfully disagrees.  That a user specifies the rule in the instant claims is closer to the subjective judgment that the invention of McRO improved upon.  The claimed process is neither technological problem (classifying files is capable of being done mentally) nor a technological solution (following rules is abstract, forming a judgment as to whether the result of having followed rules produces a desired outcome is a mental process).  Performing these at scale is simply taking advantage of the speed of a generic computer, and therefore is not a practical application or significantly more.
Rejections under 35 U.S.C. § 103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 5-9, 13-16, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9 and 16 recite based on a task, requesting a user input to specify a rule that characterizes raw data files of the heterogeneous files in the knowledge database according to an extension name such that both of a quality and a relationship of a data file in the knowledge database is determined by the user with respect to the task, the relationship that is input by the user input being between the data file and another data file in the knowledge database and being an intersection of data between the data file and another data file; applying, via a processor running a machine-learning based service, the rule at scale against a plurality of data files in the knowledge database to identify other data files of the plurality of data files that have a same relationship specified in the rule; processing, via the processor running the machine-learning based service, a user feedback of a result including the other data files of the plurality of data files using the rule run on the plurality of data files of the knowledge database and tracking the user feedback on the result in order to learn, via the processor, from the user feedback to identify that other data files having the same relationship specified in the rule are a part of the result; based on the user feedback and by iteratively using the machine-learning based service at each iteration, creating a modified rule via the processor, at each iteration, to determine a quality and a relationship of a second data file while also requesting an approval or an adjustment from the user of the modified rule, the modified rule replacing the rule when applying at scale against the knowledge database; and recording the modified rule in the knowledge database after the approval or the adjustment from the user to recommend the modified rule for a different user that fits the task, wherein the requesting interactively and iteratively systematizes the user input for the metadata associated to characterize a number of data files less than a second number of data files in the knowledge database, 
The limitation of “machine-learning,” as drafted, is a process that, under its broadest reasonable interpretation, is an algorithm.  Wikipedia, Machine learning (“Machine learning (ML) is the study of computer algorithms that can improve automatically through experience and by the use of data.”).  Details of machine learning are not claimed, identified, or explained.  Using an unclaimed algorithm for collection of input, analyzing the input, and outputting a rule is abstract.
The limitation of “applying, via a processor running a machine-learning based service, the rule at scale against a plurality of data files in the knowledge database to identify other data files of the plurality of data files that have a same relationship specified in the rule,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “applying” in the context of this claim encompasses a person manually determining that, e.g., a particular file with a .sgy extension contains seismic data.
The limitation of “processing, via the processor running the machine-learning based service, a user feedback of a result including the other data files of the plurality of data files using the rule run on the plurality of data files of the knowledge database and tracking the user feedback on the result in order to learn, via the processor, from the user feedback to identify that other data files having the same relationship specified in the rule are a part of the result,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “processing” and “tracking” in the context of this 
The limitation of “based on the user feedback and by iteratively using the machine-learning based service at each iteration, creating a modified rule via the processor, at each iteration, to determine a quality and a relationship of a second data file while also requesting an approval or an adjustment from the user of the modified rule, the modified rule replacing the rule when applying at scale against the knowledge database,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “creating” in the context of this claim encompasses a person manually creating a rule to follow.
The limitation of “recommend the modified rule for a different user that fits the task,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “recommend” in the context of this claim encompasses a person manually determining that the modified rule applies to a task being performed by another user.
The limitation of “determining a quality and a relationship of data files in the knowledge database by applying the modified rule, at scale, on the knowledge database,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” and “applying” in the context of this claim encompasses the user manually determining that, e.g., both files with .sgy extensions and files with .su extensions contain seismic data.

This judicial exception is not integrated into a practical application.  The claim recites the following additional elements.
The first additional element recited in the claim is “based on a task, requesting a user input to specify a rule that characterizes raw data files in a knowledge database according to an extension name such that both of a quality and a relationship of a data file in the knowledge database is determined by the user with respect to the task, the relationship that is input by the user input being between the data file and another data file in the database and being an intersection of data between the data file and another data file . . . wherein the requesting interactively and iteratively systematizes the user input for the metadata associated to characterize a number of data files less than a second number of data files in the knowledge database.”  “Requesting a user input to specify a rule” is recited at a high-level of generality (i.e., as a generic computer function of receiving a request and input at a user interface) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The second additional element recited in the claim is “recording the modified rule in the knowledge database after the approval or the adjustment from the user.”  “Recording the modified rule” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 

The claims are not patent eligible.

 As per claims 5-8, 13-15, and 20, each claim describes an abstract process of repeating steps process of iterating a feedback learning and rule moderation process, collecting feedback from the rule applied to a sample of the data files before applying the rule at scale to all the data files.  Creating rules based on feedback is, as in the independent claims, abstract.  Applying rules is, as in the independent claims, abstract.

The additional element of cloud computing in claim 21 is merely linking the judicial exception to a particular technical environment, and does not integrate the judicial exception into a practical application.  See MPEP 2106.05(b)(III), (g)(2), (h).  The relevant disclosure for the claimed limitation is wholly contained in a single sentence of the specification, Specification [0065], where the subject matter is described in a broad, off-handed fashion that makes clear that this is a field-of-use limitation that is only tangentially related to the invention.  Furthermore, cloud computing is well-understood, routine, and conventional.  Specification [0050].


The claim recites an additional element of “wherein the extension name is correlated with a type of the data file.”  This is insignificant extra-solution activity insofar as it merely selects a source of data.
The claim recites an additional element of “wherein the quality of the data file is based on contents of the data file associated with the type of the data file.”  This is insignificant extra-solution activity insofar as it merely selects a source of data.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 13-16, and 20-22 is/are rejected under 35 U.S.C. 103 as being obvious over Hills, US 9,596,196 B1 (hereinafter “Hills”), in view of Davies et al., US 2006/0224750 A1 (hereinafter “Davies’), and Luman et al., US 2016/0277332 A1 (hereinafter “Luman”).

As per claims 1, 9, and 16, Hills teaches:
based on a task (Hills 7:4-6), where the task is to group messages, requesting a user input to specify a rule that characterizes raw data files of the heterogeneous files in the knowledge database (Hills 7:23-24, “rules may be defined by users”), where a message repository is a knowledge database under a broadest reasonable interpretation such that both of a quality and a relationship of a data file in the knowledge database is determined by the user with respect to the task, the relationship that is input by the user input being between the data file and another data file in the knowledge database (Hills 7:23-57; 9:20-42), where the rule groups messages, where the messages are files, where the messages are related to each other based on addresses – claimed metadata – and where the quality is whether the messages are spam or not and being an intersection of data between the data file and another file (Hills 7:23-57, “patterns among message addresses”), where the patterns are claimed intersects under a broadest reasonable interpretation;
applying, via a processor running a machine-learning based service, the rule at scale against a plurality of data files in the knowledge database to identify other data files of the plurality of data files that have a same relationship specified in the rule (Hills 7:23-57), where the grouping rules are applied to existing messages, where the grouping is performed using machine learning;
processing, via the processor running the machine-learning based service, a user feedback of a result including the other data files of the plurality of data files using the rule run on the plurality of data files of the knowledge database and tracking the user feedback on the result in order to learn, via the processor from the user feedback to identify that other data files having the same relationship specified in the rule are a part of the result (Hills 7:43-49), where the feedback is received as applied to existing messages used to perform machine learning in order to determine existing messages that should be placed in existing groups of grouped messages;
based on the user feedback and by iteratively using the machine-learning based service at each iteration, creating a modified rule via the processor, at each iteration, to determine a quality and a relationship of a second data file while also requesting an approval or an adjustment from the user of the modified rule (Hills 7:43-49), where rules that will be applied to incoming messages are proposed by a machine learning process, where feedback is used by the machine learning process as training to propose future rules, where the process of proposal, feedback, training, and future proposal is the claimed iteration, the modified rule replacing the rule when applying at scale against the knowledge database (Hills 3:42-46), and
recording the modified rule in the knowledge database after the approval or the adjustment from the user (Hills 7:43-49), where approved rules are stored;
wherein the requesting interactively and iteratively systematizes the user input for the metadata associated to characterize a number of data files less than a second number of data files in the knowledge database (Hills 7:23-57), where the process of applying a tag to incoming messages and gathering feedback from this application is performed before applying to existing messages,
further comprising determining a quality and a relationship of data files in the knowledge database by applying the modified rule, at scale, on the knowledge database (Hills 10:49-52), where the rule is applied retroactively to existing messages.

Hills, however, does not teach:
characterizing raw data files according to an extension name; or
to recommend the modified rule for a different user that fits the task.

The analogous and compatible art of Davies, however, teaches characterizing a message as spam or not based on an extension name (Davies ¶ 0057).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Davies with those of Hills to classify messages as spam as in Hills or not based on rules according to an extension name as in Davies in order to provide better spam classification.

Neither Hills nor Davies, however, teach:
to recommend the modified rule for a different user that fits the task.

The analogous and compatible art of Luman, however, teaches recommending rules specified by other users to tag e-mails (Luman ¶ 0033).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Luman with those of Hills and Davies to incorporate the recommendation of rules specified by other users as in Luman as modified by the iterative learning process as of Hill in order to tag the e-mails with a spam score for filtering as in Davies (Davies ¶ 0057) in order to more reliably detect spam messages by incorporating other users’ knowledge.

As per claims 5, 13, and 20, the rejection of claims 1, 9, and 16 is incorporated, and Hills further teaches:
wherein the processing further processes a second user feedback, based on the modified rule run at scale to iteratively create a third modified rule (Hills 13:16-48), where feedback may be collected to iteratively improve the grouping rules, and
wherein, based on the learning, the third modified rule is created to determine a quality and a relationship of a rest of the data files in the data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages.

As per claims 6 and 14, the rejection of claims 1 and 9 is incorporated, and Hills further teaches:
wherein, based on the learning, the modified rule is created to determine quality and a relationship of a rest of the scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages, where that the files are scientific data is non-functional descriptive matter without patentable weight.

As per claims 7 and 15, the rejection of claims 1 and 9 is incorporated, and Hills further teaches:
applying the modified rule for a rest of the scientific data files in the scientific data file database to determine a quality and a relationship of the scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages, where that the files are scientific data is non-functional descriptive matter without patentable weight.

As per claim 8, the rejection of claim 7 is incorporated, and Hills further teaches:
wherein the processing further processes a second user feedback based on the modified rule run at scale to iteratively create a third modified rule (Hills 13:16-48), where feedback may be collected to iteratively improve the grouping rules.

As per claim 21, the rejection of claim 1 is incorporated, and Hills further teaches:
wherein the processing is performed by a cloud computing environment to offload computing requirements from a user device to the cloud computing environment (Hills 7:23-57), where the rules are applied by the mail service, which is in a cloud environment (Hills 15:15-33).

As per claim 22, the rejection of claim 1 is incorporated, but Hills does not teach:
wherein the extension name is correlated with a type of the data file, or
wherein the quality of the data file is based on contents of the data file associated with the type of the data file.

The analogous and compatible art of Davies, however, teaches characterizing a message as spam or not based on an extension name (Davies ¶ 0057), where the type is spam or not spam, and where the quality of the file is based on both keywords – contents of the data file – and the type as indicated by the extension.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Davies with those of Hills to classify messages as spam as in Hills or not based on rules according to an extension name as in Davies in order to provide better spam classification.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/
Primary Examiner, Art Unit 2159